ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeals of --                                     )
                                                      )
    Safi Apparel Corporation                          )       ASBCA Nos. 59747, 59988
                                                      )
    Under Contract Nos. W91B4M-09-D-0042              )
                        W91B4M-10-A-0033              )

    APPEARANCE FOR THE APPELLANT:                             Alexander J. Brittin, Esq.
                                                               Brittin Law Group, PLLC
                                                               McLean, VA

    APPEARANCES FOR THE GOVERNMENT:                           Raymond M. Saunders, Esq.
                                                               Army Chief Trial Attorney
                                                              MAJ Julie A. Glascott, JA
                                                               Trial Attorney

     SUMMARY BINDING DECISION BY ADMINISTRATIVE JUDGE WOODROW

            By agreement dated 14 June 2016, the parties elected to have this matter
    considered and decided through a summary proceeding with binding decision pursuant to
    the Board's Alternative Dispute Resolution (ADR) procedures. The parties have agreed
    that the Board's "decision shall be final, conclusive, not subject to reconsideration or
    appeal, and may not be set aside, except for fraud or misconduct" (ADR Agreement
    ~ 15). This decision will have no precedential value.


          The Board conducted a three-day evidentiary hearing on 21 June 2016. Each party
    was represented by counsel and had the opportunity to present evidence and testimony to
    the Board, and to cross-examine witnesses presented by the opposing party.

                                            DECISION

           The Board has carefully considered the testimony of the witnesses, the documents
    in the Rule 4 file, and the contentions of the parties in their pre-hearing briefs and at the
    conclusion of the hearing. We find that Brigadier General Blake's statement that he
    would "pay Safi's costs" is not sufficient to create an implied-in-fact contract to pay
    appellant's incurred costs. In addition, we find that LTC Willingham did not ratify an




l
I
j
    unauthorized agreement to pay appellant's incurred costs. Therefore, the appeals are
    denied.

          Dated: 11July2016




                                                     Administrative Judge
                                                     Armed Services Board
                                                     of Contract Appeals


          I certify that the foregoing is a true copy of the Opinion and Decision of the
    Armed Services Board of Contract Appeals in ASBCA Nos. 59747, 59988, Appeals of
    Safi Apparel Corporation, rendered in conformance with the Board's Charter.

          Dated:



                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals




                                                2